UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7674


ANTOINE J. CHINA,

                Plaintiff - Appellant,

          v.

LT. MARSKBERRY; MAJOR NETTLES;      WARDEN    FRED    B.   THOMPSON;
WILLIAM R. BYARS, JR., Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:13-cv-00091-JMC)


Submitted:   February 12, 2015             Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Antoine J. China, Appellant Pro Se. Hugh Willcox Buyck, Gordon
Wade Cooper, BUYCK, SANDERS & SIMMONS, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antoine J. China — a South Carolina prisoner — seeks

to   appeal        the     district             court’s           order      accepting        the

recommendation       of    the       magistrate           judge     and   granting     summary

judgment    to    Defendants         in    his       42    U.S.C.    § 1983    (2012)       civil

rights action.       Appellees move to dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

China has filed a response to the motion to dismiss.                                        After

review of the record and the parties’ submissions, we remand to

the district court.

            The district court entered judgment on September 4,

2014, and the document the district court clerk docketed as a

notice     of    appeal        was    received            in   the    district      court     on

November 10, 2014, after the expiration of the appeal period.

In that document, China claims that, on September 10, 2014, he

filed an affidavit in the district court requesting that he be

granted an appeal.         In his response to the motion to dismiss the

appeal,    China     reiterates           his    contention           that    he    filed    the

affidavit       requesting       an       appeal          on   September      10,   2014     and

proffers a document from the state department of corrections he

claims    supports       his    contention           that      he    filed   his    notice     of

appeal in a timely manner.                 No such affidavit, however, appears

on the district court’s docket.



                                                 2
            Accordingly, we defer action on the motion to dismiss

and   remand     the     case     to    the    district        court       for   the    limited

purposes    of      allowing      that      court       to    determine      whether       China

timely noticed an appeal from the September 4 order by properly

delivering     a    notice      to     prison      officials         for    mailing      to    the

court, see Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,

276   (1988),       and,     if      not,     whether         China    can       satisfy       the

requirements        of   Fed.     R.    App.       P.    4(a)(5)      or    (a)(6)       for    an

extension      or    reopening         of   the      appeal     period.           See    United

States v.      Feuver,     236       F.3d     725,      729    n.7    (D.C.      Cir.    2001);

Ogden v. San Juan Cnty., 32 F.3d 452, 454 (10th Cir. 1994).                                    The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                                        REMANDED




                                               3